Citation Nr: 1707934	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran and his wife testified at a Board video conference hearing before a Veterans Law Judge (VLJ).

In November 2014, the Board remanded the appeal to the RO for additional development.  In that decision, the Board also referred the issue of entitlement to a disability rating in excess of 50 percent for a lumbar spine disability because the issue was raised during the hearing.  As it does not appear that this issue has been addressed, the issue is again referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).

The power of attorney for the veterans service organization (VSO) listed on the title page has been in effect since 2008.  In June 2016, a new power of attorney was received in favor of a different national VSO, but it was not signed by the Veteran.  In January 201[7], the Board informed the Veteran of the situation and indicated that no response would result in the original VSO remaining as the representative.  As there was no response, this remains the case.  Should the Veteran ever wish to change his representative, he may submit a new fully completed VA Form 21-22.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Board notified the Veteran that the VLJ who conducted the July 2014 hearing was no longer employed at the Board and he had the right to another Board hearing.  In November 2016, the Veteran indicated that he wanted a Travel Board hearing before a different VLJ.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.707.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

